Citation Nr: 0727995	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-43 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
depression with passive aggressive personality with episodic 
excessive drinking and drug misuse, and if so, whether 
service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for right 
shoulder separation, and if so, whether service connection is 
warranted for the claimed disability.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Atlanta, Georgia.  The veteran testified 
before the undersigned Veterans Law Judge in April 2007; a 
transcript of that hearing is associated with the claims 
folder.

The issues of whether new and material evidence has been 
obtained to reopen a claim of entitlement to service 
connection for right shoulder separation and entitlement to 
service connection for degenerative disc disease of the 
lumbar spine and depression with passive aggressive 
personality with episodic excessive drinking and drug misuse 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1976 RO rating decision denied the veteran's claim 
of entitlement to service connection for passive aggressive 
personality with episodic excessive drinking and drug misuse; 
the veteran did not appeal this RO rating decision.

2.  Evidence associated with the claims file after the last 
final denial in July 1976 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1976 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for depression 
with passive aggressive personality with episodic excessive 
drinking and drug misuse, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for depression with passive 
aggressive personality with episodic excessive drinking and 
drug misuse, the Board notes that a lengthy discussion of 
VCAA notice is unnecessary as the Board is reopening this 
claim.  Nevertheless, the Board finds VA substantially 
complied with its duties to notify and assist the veteran, 
and that the Board may proceed with the veteran's request to 
reopen his previously disallowed claim of entitlement to 
service connection for depression with passive aggressive 
personality with episodic excessive drinking and drug misuse.

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in a July 1976 RO rating decision, the evidence under 
consideration consisted of the veteran's service medical 
records and a May 1976 VA examination report.  The July 1976 
rating decision notes that service connection for a passive 
aggressive personality with episodic excessive drinking and 
drug misuse is denied because the veteran has no psychiatric 
disability other than a personality disorder, which is not a 
disability under VA law and regulation.  The veteran did not 
timely appeal the RO's decision; thus, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

The RO denied the veteran's request to reopen his claim for a 
psychiatric disability in September 2003 because he had not 
presented any new and material evidence.  The veteran 
received notice of the decision and timely appealed it.  
Following the RO's denial in July 1976, additional evidence 
was associated with the claims file, including more 
statements from the veteran, Douglas Hospital records, 
Peachtree Orthopedic records, Concentra Medical Center 
records, Georgia Lung Associates Records, Wellstar Sleep 
Disorder Center records, Dr. Denton III records, Cobb 
Wellstar records, Pinnacle Orthopedics records, Douglasville 
MRI records, Warner Chiropractic records, VA treatment 
records dated October 2003 through December 2004, a February 
2003 buddy statement, lay statements from the veteran's 
father and sister, and testimony from an April 2007 Board 
hearing.

Pertinent to the veteran's request to reopen his previously 
denied claim are VA medical records which indicate that he 
has been diagnosed as having a personality disorder, not 
otherwise specified, depression, not otherwise specified, a 
dysthymic disorder, and a mood disorder.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  These 
VA treatment records were not available at the time of the 
prior decision; therefore, they represent new evidence.  The 
Board is also of the opinion that the evidence discussed 
above is material to the veteran's claim because it indicates 
that he has current psychiatric diagnoses, including 
depression, which are not a personality disorder.  Therefore, 
presuming the credibility of the evidence submitted, such 
evidence is deemed to be new and material.  See Justus, 
supra.  The Board therefore holds that the newly submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of these claims, and as 
such, the claim for entitlement to service connection for 
depression with passive aggressive personality with episodic 
excessive drinking and drug misuse must be reopened for full 
review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for depression with passive 
aggressive personality with episodic excessive drinking and 
drug misuse is reopened, and to this extent the claim is 
granted.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duties to notify 
and assist the veteran under the Veterans Claims Assistance 
Act (VCAA).  Specifically, there appears to be outstanding VA 
and non-VA treatment records related to all of the veteran's 
claims on appeal, inadequate VCAA notice with respect to the 
veteran's request to reopen his previously disallowed right 
shoulder claim, and evidence warranting a VA examination 
regarding the veteran's low back disability claim.  

I.  Outstanding Treatment Records

The veteran testified at the April 2007 Board hearing that he 
sought treatment throughout the years for his low back 
disability.  Specifically, the veteran identified the 
following providers: the Battle Clinic; Dr. Oscal in Atlanta, 
Georgia; Drs. Peters and Hathaway in Douglasville, Georgia; 
and Dr. Wilmer in Marietta, Georgia.  Additionally, the 
veteran submitted consent forms with names and addresses in 
November 2002 for the following private providers for 
treatment related to his claimed low back disability: the 
Poseidon Group (1999); Douglas County Chiropractic (October 
2001); LaScala Chiropractic (2001-02); Dr. Duke (1965-66 and 
June 2001); and Dr. Yeager (1999-2001).  

With respect to the latter providers identified above, an 
undated letter associated with the claims folder indicates 
that treatment records were requested from these providers.  
However, no records appear to have been received.  Moreover, 
there is no indication that a second attempt to obtain these 
records would be futile.  See 38 C.F.R. § 3.159(c)(1) (a 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request would be futile).  Since 
these records may assist the veteran in substantiating his 
claim of service connection for degenerative disc disease of 
the lumbar spine, the Board finds that a remand is necessary 
to make reasonable efforts to obtain these records.  Id. 
(reasonable efforts include at least one follow-up request).  
As for the private providers identified by the veteran at the 
April 2007 Board hearing, the veteran should be asked to 
provide the names, addresses, and dates of treatment, as well 
as a consent form.  Reasonable efforts should be made to 
obtain these records. 

The Board observes that the veteran also testified at the 
April 2007 Board hearing that he received private treatment 
for a right shoulder disability prior to 2003.  He did not 
identify any specific providers; thus, while this appeal is 
on remand he should be asked to provide information 
sufficient to request any records associated with his 
underlying service connection claim.

Finally, the veteran has indicated, through his written 
statements and testimony, that he received treatment for his 
claimed right shoulder disability at the VA Medical Center 
(MC) in Columbia, South Carolina in 2003.  He also testified 
that his wife took him to the Augusta, Georgia VAMC shortly 
after service for treatment related to his claimed 
psychiatric disability, and that he received treatment for 
his low back at the Augusta VAMC for the period from 1981 to 
1985.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the veteran's current claims on 
appeal VA must undertake efforts to acquire such documents as 
these records may be material to his claims; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

II.  Social Security Administration Records

Although a January 2005 Social Security Administration (SSA) 
inquiry indicated that the veteran's claim for disability 
benefits was denied, he testified at the April 2007 Board 
hearing that he is now receiving Social Security Disability 
benefits for his low back disability.  Seeing as these 
records may be pertinent to his low back claim, the RO should 
make reasonable efforts to obtain any records pertaining to 
the veteran's claim for SSA disability benefits, to include 
the medical records on which the SSA's disability 
determination was made, pursuant to 38 C.F.R. § 3.159(c)(2), 
which requires VA to obtain relevant records in the custody 
of a Federal department or agency.  

III.  Inadequate Kent Notice

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

With respect to the veteran's request to reopen his claim of 
entitlement to service connection for right shoulder 
separation, a letter was sent to him in November 2004 that 
notified him of the evidence and information necessary to 
substantiate each element of his underlying service 
connection claim, as well as what constituted "new and 
material evidence."  However, no notice was provided to the 
veteran regarding the basis for the prior denial of benefits 
and what evidence and information was necessary to reopen his 
claim of service connection for a right shoulder disability.  
In this case, the RO specifically failed to notify the 
veteran that he must submit new evidence which demonstrates 
that he has a current right shoulder disability, as there was 
no evidence of a current disability at the time of the prior 
denial in July 1976.

In light of the above, the Board finds that this issue must 
be remanded to the RO for proper notice in accordance with 
Kent.

IV.  VA Examination

The veteran's service medical records demonstrate complaints 
of back pain related to an incident during service.  A 
November 1974 service medical record indicates that the 
veteran complained of a three day history of back pain 
following an incident in which he felt a pop at his right 
iliac crest area while lifting a deep fryer.  The exam was 
unremarkable; however, the veteran returned three days later 
complaining of increasing symptomatology.  He was sent to 
orthopedics, which provided a diagnosis of acute lumbar 
strain.  X-rays also revealed lumbarization of the S1 
segment, an abnormality of the left sacroiliac joint and pars 
defect at L5, and sclerosis on the right.  The veteran's 
April 1975 separation examination indicates that although 
diagnosed with lumbarization of S1 and an abnormality of the 
sacroiliac joint, there were no complications or negative 
aftereffects to report.


Post-service medical records indicate that the veteran has 
been diagnosed as having grade one anterolisthesis of L5, 
mild diffuse degenerative disc disease, mild degenerative 
joint disease at L4-5 and L5-S1, minimal degenerative joint 
disease at both sacroiliac joints with associated mild 
osteophyte formation, and mild levoscoliosis.  A July 2004 X-
ray of the veteran's lumbar spine also revealed a 
transitional S1 (also known as lumbarization of S1).  

The Board observes that no competent etiological opinion is 
of record which discusses whether the veteran's in-service 
findings of a transitional S1 and abnormality of the 
sacroiliac joints, as well as his acute lumbar strain, are 
related to his current back problems.  In light of the in-
service findings and the veteran's present diagnoses 
(including a transitional S1), the Board is of the opinion 
that additional medical evidence is required to determine 
whether the veteran's in-service findings of a transitional 
S1 and abnormality of the sacroiliac joints, as well as his 
acute lumbar strain, are related to his current back 
problems.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (when the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions).  Thus, a remand is necessary to obtain 
a VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding what evidence and information is 
necessary to reopen his claim of service 
connection for right shoulder separation.  
See 38 C.F.R. § 3.156; Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Specifically, the 
veteran should be informed that he must 
present new evidence that demonstrates a 
current right shoulder disability, as that 
was the basis for the prior denial.

2.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated the veteran for his claimed 
disabilities on appeal as well as dates of 
treatment.  Such request should 
specifically ask for information regarding 
the following providers and facilities: the 
Battle Clinic; Dr. Oscal in Atlanta, 
Georgia; Drs. Peters and Hathaway in 
Douglasville, Georgia; and Dr. Wilmer in 
Marietta, Georgia.  After securing the 
necessary release from the veteran, obtain 
these records.

A second attempt should be made to obtain 
private treatment records from the 
following providers (See undated VCAA 
letter sent following the veteran's initial 
claim in November 2002): the Poseidon Group 
(1999); Douglas County Chiropractic 
(October 2001); LaScala Chiropractic (2001-
02); Dr. Duke (1965-66 and June 2001); and 
Dr. Yeager (1999-2001).

3.  Obtain any VA treatment records from 
the Columbia VAMC for the period from 
January 2003 through the present and from 
the Augusta VAMC for the period from May 
1975 through December 1985.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  Obtain copies of the SSA decision 
denying or granting the veteran disability 
benefits and copies of the records on 
which SSA based such decisions.  

5.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any current 
low back disability, including 
degenerative disc disease of the lumbar 
spine.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature of any low back disabilities, 
including degenerative disc disease of the 
lumbar spine, providing diagnoses for all 
identified low back disabilities.  The 
examiner should then provide an opinion as 
to whether any current low back disability 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including whether it is related 
to his November 1974 in-service lumbar 
strain and/or additional clinical findings 
(including X-rays).  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has a low back 
disability that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


